Cobb, J.
On the 8th day of September, 1885, in the district court of Douglas county, the defendant in error recovered judgment in an action of ejectment therein pending, and theretofore brought by him against the plaintiff in error for the recovery and possession of the north-west quarter of the north-west quarter o’f section twenty-one, townsliip sixteen, range twelve east of the sixth principal meridian, in said county.
The defendant having moved for a new trial, on the ground that the judgment of the court was contrary to law, and not sustained by the evidence, and the motion being overruled, the cause was brought to this court to abide the determination of the foregoing case of Joseph H. Gue against Henry O. Jones, involving the title of the defendant in error to the real estate in controversy in this case.
The judgment of the district court is therefore affirmed.
Judgment affirmed.
The other judges concur.